DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
in the case where the power supply cable for supplying the electric power from the external power supply is connected to the power supply port, where the rotation of the electric motor is stopped, and where a cut-off lever for restricting an operation of the hydraulic actuator is rotated upward by blocking a pilot pressure used to operate the hydraulic actuator, so as to restrict the operation of the hydraulic actuator, the second power supply mode is shifted to the first power supply mode.
In regards to claim 5, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
An electric work machine including: an electric motor configured to receive power from one or more drive power sources, the one or more drive power sources including an external power supply and a battery as drive power sources; a hydraulic actuator having, as a hydraulic pressure source, a hydraulic pump configured to be driven by the electric motor; and a power supply port configured to connect/disconnect with a power supply cable; wherein: the electric work machine is configured to operate in: a first power supply mode in which the electric motor is driven while the battery is being charged by the external power supply; and a second power supply mode in which the electric motor is driven only by the battery, and in the case where the power supply cable for supplying electric power 
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
in the case where the power supply cable is disconnected from the power supply port, the first power supply mode is shifted to the second power supply mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALEX W LAM/Examiner, Art Unit 2842
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842